internal_revenue_service number release date index number ------------------------------------------------------------------ ---------- -------------------------------------------- ---------------------------- ---------------------------- ----------------------------------------------------------------- -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number -------------------------- refer reply to ------------------ plr-146165-07 date date -------------------------------------------------------- --------------------------- in re -------------------- ---------------------------------------- -------------------------------------------------- ----------------------------------------------------------------------- -------------------------------- legend corporation a corporation b business x buyer sale proceeds date year year dear -------------------- this is in response to a letter dated date submitted on behalf of corporation a by its authorized representative requesting rulings as to the federal_income_tax consequences of a disposition of stock the rulings contained in this letter are based upon information and representations submitted by corporation a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon ---------------- ------ ------ plr-146165-07 examination the information submitted in the date letter and subsequent correspondence is substantially as set forth below facts through a series of wholly and non-wholly owned subsidiaries corporation a a foreign_corporation held a greater than percent interest in the value of corporation b a foreign_corporation engaged in business x on date the stock of a wholly owned indirect subsidiary of corporation a which held the majority of corporation a’s indirectly held shares of corporation b was sold the sale to buyer along with certain loan amounts due for an amount equaling the sales proceeds corporation a intends to invest a portion of the sales proceeds in assets that can be used in business x corporation a has a substantial u s shareholder base applying the look-through_rule of sec_1297 of the internal_revenue_code code corporation a is treated as if it received directly the income from the sale and is treated as if it holds the sales proceeds due to the sales proceeds if tested quarterly pursuant to the provisions of notice_88_22 1988_1_cb_489 corporation a may hold percent or more passive_assets in either year or year but is unlikely to hold percent or more passive_assets in both years in the absence of an exception corporation a may therefore qualify as a passive_foreign_investment_company pfic in year or year with respect to its u s shareholders under the asset test provided in code sec_1297 corporation a wants to provide guidance to its u s shareholders regarding the anticipated u s federal_income_tax consequences of the sale its ownership of the sales proceeds and a dividend paid out of the sales proceeds corporation a makes the following representations corporation a was not a pfic in any prior taxable_year during the period of corporation a’s ownership of corporation b corporation b was engaged in an active trade_or_business based on current projections substantially_all of corporation a’s passive_income for year and for year will be attributable to proceeds from the disposition of the corporation b stock if corporation a would qualify as a pfic under code sec_1297 in either year or year corporation a does not expect to be a pfic in either of the first two taxable years following that year in applying the income test of code sec_1297 corporation a will determine its gain on the disposition of the corporation b stock by using a reasonable method to back-out income it has previously taken into account for purposes of code sec_1297 in the current or prior taxable years in applying the income test of code sec_1297 and the change_of_business exception of code sec_1298 corporation a will use a reasonable method to allocate income generated by the disposition of the corporation b stock as active or passive in determining whether substantially_all of the passive_income for the taxable_year is attributable to proceeds from the disposition of one or more active trades_or_businesses for purposes of applying the change_of_business exception of code sec_1298 corporation a will use a reasonable method to determine the plr-146165-07 rulings requested amount of passive_income properly attributable to that portion of the sales proceeds that is attributable to the disposition of one or more active trades_or_businesses under code sec_1297 the disposition of corporation b stock will be treated for purposes of code sec_1297 as a disposition of corporation’s a’s proportionate share of the assets of corporation b attributable to that stock for purposes of code sec_1298 the disposition of corporation b stock will be treated as a disposition of an active trade_or_business by corporation a code sec_1298 may be applied to except corporation a from pfic status in either year or year but not both years law code sec_1297 defines a pfic as any foreign_corporation if either percent or more of the gross_income of such corporation for the taxable_year is passive_income income test or the average percentage of assets held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent asset test code sec_1297 defines passive_income as any income which is of a kind which would be foreign_personal_holding_company_income as defined in code sec_954 code sec_954 and sec_1_954-2 provide that gain from the sale of stock is foreign_personal_holding_company_income code sec_1297 provides that if a foreign_corporation owns at least percent of the value of the stock of another corporation for purposes of code sec_1297 the foreign_corporation will be treated as holding its proportionate share of the assets and receiving directly its proportionate share of the income of the 25-percent owned subsidiary the look-through subsidiary code sec_1298 provides that a corporation will not be treated as a pfic for any taxable_year if a neither such corporation nor any predecessor was a pfic for any prior taxable_year b it is established to the satisfaction of the secretary that substantially_all of the passive_income of the corporation for the taxable_year is attributable to the proceeds from the disposition of one or more active businesses and that such corporation will not be a pfic for either of the first taxable years following such taxable_year and c such corporation is not a pfic for either of such taxable years analysis the pfic provisions were enacted as part of the tax_reform_act_of_1986 the act p l to eliminate the deferral advantage achieved by u s investors making passive investments through foreign_corporations in enacting the pfic provisions congress did not intend to affect foreign_corporations operating active businesses to achieve these goals congress enacted plr-146165-07 code sec_1297 which defines a pfic as any foreign_corporation with percent or more passive_income or percent or more passive_assets to further distinguish active from passive foreign_corporations code sec_1297 and sec_1298 were enacted to address holding_company structures and change_of_business years code sec_1297 addresses holding_company structures providing that for purposes of determining pfic status instead of being treated as owning stock a passive_asset a foreign_corporation is instead treated as owning its proportionate share of the assets and receiving directly its proportionate share of the income of any subsidiary in which it owns at least percent by value the policy intent behind code sec_1297 is stated in the conference_report to the act the conferees do not intend that foreign_corporations owning the stock of subsidiaries engaged in active businesses be classified as pfics to this end the agreement attributes a proportionate part of assets and income of a 25-percent owned corporation to the corporate shareholder in determining whether the corporate shareholder is a pfic under either the asset test or income test h_r conf_rep no vol ii pincite although code sec_1297 treats a foreign_corporation as holding the assets of a look- through subsidiary instead of the stock of the look-through subsidiary it is silent on whether a foreign_corporation is considered to dispose_of the stock or assets of a look-through subsidiary in plr date the service addressed the application of the income and asset tests of code sec_1297 to the disposition of look-through stock ruling that it is considered a disposition of the foreign corporation’s proportionate share of the assets of the look-through subsidiary and of those subsidiaries with respect to which the foreign_corporation owns by value at least percent based on the intent of congress in crafting the special rule applicable to look-through subsidiaries the service continues to believe that this is the correct approach thus in applying code sec_1297 to corporation a the character active vs passive of the gain attributable to the disposition of the corporation b stock should be determined by reference to the percentage of active and passive_assets in corporation b at the time of the sale code sec_1298 addresses change_of_business years by providing a special rule for foreign_corporations in transition from one active business to another active business code sec_1298 provides that such a transitioning corporation will not be treated as a pfic if the corporation or a predecessor was not a pfic in any prior taxable_year it is established to the satisfaction of the secretary that a substantially_all of the passive_income of the corporation in the taxable_year is attributable to the disposition of an active business and b the corporation will not be a pfic in either of the first two taxable years following the taxable_year and the corporation is not a pfic for either of the two taxable years following the taxable_year the policy intent behind code sec_1298 is also stated in the conference_report to the act the conference agreement follows the senate amendment by excluding corporations in a start-up phase of an active business the agreement expands this plr-146165-07 exception by excluding from pfic classification corporations in transition from one active business to another active business id pincite 1986_code sec_1298 does not specify the manner in which an active trade_or_business is to be disposed of in order to qualify for the change_of_business exception specifically code sec_1298 does not address whether a foreign corporation’s disposition of stock of a look-through subsidiary that is engaged in an active trade_or_business should be considered to be a disposition of an active trade_or_business by the foreign_corporation the service however has addressed this question ruling in plr date that code sec_1298 was applicable to a disposition of stock of a wholly-owned subsidiary that was conducting an active trade_or_business the service believes the ruling in plr is consistent with congressional intent that corporations engaged in active business either directly or through a subsidiary be eligible to avoid pfic classification thus it is appropriate that the disposition of stock of corporation b a look-through subsidiary engaged in an active trade_or_business constitute the disposition of an active trade_or_business by corporation a for purposes of applying the change_of_business exception provided by code sec_1298 in addition to its silence with respect to the manner of disposition code sec_1298 is also ambiguous as to the taxable_year to which the exception can be applied one reading would limit the exception’s applicability to the taxable_year in which the disposition occurs however such a reading favors early year dispositions over late year ones for example a calendar_year corporation that made a disposition on january would have more time to reinvest and take advantage of the exception than a corporation that made a disposition on november there is no indication in the legislative_history that congress intended preferential treatment towards early year dispositions accordingly it is the service’s position that while code sec_1298 can only exclude a single year from pfic status that year may be the year of disposition or alternatively the year subsequent to disposition therefore if corporation a would be treated as a pfic in year under either the income or asset test of code sec_1297 the exception to pfic status provided in code sec_1298 will apply subject_to corporation a meeting all the conditions set forth in that section alternatively if due to the date of the disposition of the corporation b stock corporation a would not be treated as a pfic in year under either the income or asset test of code sec_1297 but due to a failure to timely re-invest the sales proceeds in year would be treated as a pfic in year the exception to pfic status provided by code sec_1298 will apply in that year again subject_to corporation a meeting all the conditions set forth in that section rulings based on the information submitted and the representations made we rule as follows under code sec_1297 the disposition of corporation b stock will be treated for purposes of code sec_1297 as a disposition of corporation’s a’s proportionate share of the assets of corporation b attributable to that stock plr-146165-07 for purposes of code sec_1298 the disposition of corporation b stock will be treated as a disposition of an active trade_or_business by corporation a code sec_1298 may be applied to except corporation a from pfic status in either year or year but not both years this private_letter_ruling is directed only to corporation a who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s representative cc ethan a atticks senior technical reviewer branch associate chief_counsel international sincerely
